DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite the limitation "the feed cavity" in lines 1 and 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, it is being interpreted that “the feed cavity” recited in claims 5 and 12 is the “feed pocket” recited in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US-8893654-B2).
Regarding claim 1, Wisecarver discloses a directional feeder comprising:
a feed slide (22) that is downward sloping (see figures 4 and 5b);
a feed pocket (32);
a rotor (56) comprising a first flapper and a second flapper (54);
a rotor cavity (30) in which the rotor spins;
wherein the rotor is arranged and configured to have an axis of rotation and the axis of rotation is horizontal (column 1, lines 47-59);
wherein the feed slide is configured to accept feed from above (column 2, lines 59-67 – column 3, lines 1-3; see figure 6);
wherein the feed slide is configured to convey the feed, by gravity, to the feed pocket (column 2, lines 59-67 – column 3, lines 1-3; see figure 6);
wherein the feed pocket is arranged and configured to constrict the flow of the feed from the feed slide (column 1, lines 39-46; “configured to selectively receive”);
wherein the feed pocket is located alongside the rotor cavity (see figure 4);
wherein an opening between the feed pocket and the rotor cavity is intermittently and repeatedly partially blocked by the first flapper during operation of the rotor (see figure 5b);
wherein the feed pocket is arranged along a feed path between the feed slide and the rotor cavity such that the feed traveling through the feed pocket changes directions at the feed pocket (see figure 5b); and
wherein the feed pocket is smaller than the rotor cavity (see figure 4)
Wisecarver does not disclose that:
a majority of the feed pocket is located below the axis of rotation
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a majority of the feed pocket located below the axis of rotation since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of elongating the feed slide, thus allowing the system to hold a larger quantity of feed. 
Regarding claim 2, Wisecarver discloses a directional feeder further comprising a feed discharge chute (36) wherein the feed discharge chute comprises a drain (38).
Regarding claim 4, Wisecarver discloses a directional feeder wherein the feed slide is configured such that the feed sliding down the feed slide moves downward and in the direction of a discharge side of the directional feeder (see figures 4 and 6).
Regarding claim 5, Wisecarver discloses a directional feeder wherein a center of the feed pocket is located vertically below a center of the rotor cavity (in view of the obviousness rationale for limitation j) of claim 1 above).
Regarding claim 6, Wisecarver discloses a directional feeder wherein the first flapper obscures a portion f the opening between the feed pocket and the rotor cavity when the first flapper reaches its lowest vertical extent of travel (see figure 5b, in view of the obviousness rationale for limitation j) of claim 1 above). 
Regarding claim 7, Wisecarver discloses a directional feeder wherein the first flapper and the second flapper alternatingly obscure a portion of the opening between the feed pocket during operation of the rotor (column 3, lines 14-26; see figure 5b).
Regarding claim 9, Wisecarver discloses a directional feeder wherein the opening between the feed pocket and the rotor cavity extends below a lowermost path of the first flapper (in view of the obviousness rational for limitation j) of claim 1 above). 
Regarding claim 10, Wisecarver discloses a directional feeder wherein a direction of travel of the feed changes by 90° within the feed pocket (see figure 4, wherein feed will travel through 32 and then fall perpendicularly into cavity 30)
Regarding claim 11, Wisecarver discloses a directional feeder wherein a horizontal component of the direction of the feed travel down the feed slide is in the direction of a feed discharge chute (see figures 4 and 5b).
Regarding claim 12, Wisecarver discloses a directional feeder where a majority of the volume of the feed pocket is on the opposite side of a vertical plane passing through the axis of rotation of the rotor from a feed discharge chute (see figure 5b). 
Regarding claim 15, Wisecarver discloses a directional feeder wherein the first flapper and the second flapper maintain a fixed position with respect to the rotor as the rotor rotates during operation of the directional feeder (column 3, lines 14-26). 
Regarding claim 16, Wisecarver discloses a directional feeder wherein the axis of rotation of the rotor does not extend through the opening between the feed pocket and the rotor cavity (see figure 4, wherein the axis of rotation within 30 is parallel to the opening between 32 and 30). 
Regarding claim 17, Wisecarver discloses a directional feeder wherein the feed slide is horizontally wider than the rotor housing (see figure 4).
Regarding claim 18, Wisecarver discloses a directional feeder wherein the feed slide is horizontally wider than the feed pocket (see figure 4).
Regarding claim 20, Wisecarver discloses a directional feeder wherein the first flapper comprises a flat surface arranged and configured to propel the feed out of the feed discharge chute (column 3, lines 14-26; see figure 3b).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US-8893654-B2) in view of Gale et al (US-20170273275-A1).
Regarding claim 3, Wisecarver does not disclose that the rotor cavity comprises a drain. Gale et al teaches a feed collecting space with a drain (page 2, [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wisecarver with a drain as disclosed by Gale et al for the benefit of draining any liquid, such as rain water, that made its way into a collection space (Gale et al: page 2, [0020]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US-8893654-B2) in view of Farmer (US-20190099779-A1).
Regarding claim 8, Wisecarver does not disclose that a vertical height of the feed pocket decreases as it approaches a discharge side of the directional feeder. Farmer teaches a feed pocket (116) that funnels as it approaches a rotor and a discharge side of a feeder (page 3, [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wisecarver with a feed pocket that decreases in vertical height, thus forming a funnel as the feed pocket approaches a discharge side of a directional feeder as disclosed by Farmer, for the benefit of guiding granular material toward the rotor (Farmer: page 3, [0028]). 

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US-8893654-B2) in view of Meritt (US-20140131468-A1).
Regarding claims 13-14, Wisecarver does not disclose that the first flapper is constructed of a polymeric material or comprises rubber. Meritt teaches a directional feeder wherein a first flapper (32) is constructed of a polymeric material or comprises rubber (page 3, [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wisecarver with the polymeric or rubber flapper as disclosed by Meritt for the benefit of allowing a flapper to be fabricated without a hinge (Meritt: page 3, [0029]).   
	Regarding claim 19, Wisecarver does not disclose that the feed pocket is held in place adjacent to the rotor cavity by bolts. Meritt teaches a directional feeder wherein a feed pocket (21) is held in place adjacent to a rotor cavity (22, 23) by bolts (22a) (page 3, [0031], lines 16-21). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wisecarver with the bolts for joining adjacent units as disclosed by Meritt for the benefit of using means that are known to one of skill in the art (page 3, [0031], lines 16-21), thus simplifying the manufacturing process by using a common fastener.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Christie: US-20190037803-A1; McAdams et al: US-20180049403-A1; Rutledge: US-6988464-B1; Doolan: US-7421834-B1; Foster: US-20050241588-A1; Milner et al: US-20160257481-A1; Rieger: US-20100132616-A1; Springer et al: US-20160029592-A1; Chodacki: US-20200187453-A1; Pfeiff: US-20200045942-A1; Nutt: US-5333572-A; Ladson: US-7900660-B2; and Chang et al: US-20130047927-A1
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644              

/MONICA L BARLOW/Primary Examiner, Art Unit 3644